Citation Nr: 1505060	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before an Acting Veterans law Judge during a Board hearing at the Oakland, California RO in March 2010 and the hearing transcript is of record. The Acting Veterans Law Judge (VLJ) who conducted the March 2010 hearing is no longer at the Board.  In January 2013, the Veteran was notified of this information and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2014) (noting that a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran requested a new hearing in connection with the current claim.  This hearing was held in November 2014, and the Veteran testified before the undersigned VLJ.  The hearing transcript is of record.

The issues of service connection for headaches, a psychiatric disorder, and a heart disorder secondary to the Veteran's service-connected disabilities were raised during the November 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that her service-connected chronic lumbosacral strain is more disabling than contemplated by her current disability rating, and that it renders her unable to secure substantially gainful employment.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  While the January 2011 remand requested that the RO/Appeals Management Center (AMC) contact the Veteran to determine whether she was in receipt of Social Security disability benefits, and the Veteran did not respond, the Veteran explicitly testified in her November 2014 hearing that she has been in receipt of Social Security disability benefits since 2012.  Thus, these records should be obtained from SSA upon remand.  

Next, at her hearing the Veteran mentioned multiple private clinicians she has been seeing.  She has been to a neurologist, Dr. S. of Folsom, California, who was going to administer an EMG test, and she has also been seeing a new primary care physician who had given her x-rays and was going to perform a new MRI.  The Veteran also stated that she had been undergoing physical therapy, and two had evaluations, one in which the therapist said that her spine was "severely twisted."  Upon remand, any outstanding relevant private treatment records from these clinicians should be obtained.  

Finally, in light of the Veteran's testimony concerning her current symptoms, a new VA examination should be conducted on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

2.  Also obtain any updated VA treatment records. 

3.  Contact the Veteran and request that she provide authorization for the release of medical records from Dr. S. of Folsom, California; her primary care physician; and her physical therapists.  See November 2014 hearing transcript.  She should also be asked to authorize the release of any additional outstanding records that are relevant to her claims.  If the Veteran provides the necessary authorization, request the private clinicians' records and any other identified records.  

4.  Schedule the Veteran for an examination in order to determine the current level of severity of her chronic lumbosacral strain and to provide information concerning the functional impairment that results from her service-connected disabilities.  The claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  If such is not feasible, the examiner should explain why.

The examiner should indicate whether the Veteran's chronic lumbosacral strain is so severe so as to result in incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with lumbosacral disability, to include but not limited to bladder or bowel impairment. 

The examiner should provide information concerning the functional impairment resulting from the service-connected lumbosacral strain that may affect her ability to function and perform tasks in a work-like setting.
The supporting rationale for all opinions expressed must be provided.

5.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's increased rating claim and the TDIU claim.  If either benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




